DETAILED ACTION
This office action is in response to the applicant’s amendments filed on 03/30/2022.
Currently claims 1 and 4-5 are pending in the application.
Allowable Subject Matter
In light of applicant’s amendments filed on 03/30/2022 and associated persuasive arguments,
Claims 1 and 4-5 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2020/0020737 A1 to Jin teaches, a display device, comprising a first region (111; fingerprint recognition area; Fig. 1; [0022]) as a fingerprint recognition region and a second region (114; peripheral region used as a display region; Fig. 1; [0022]) as a display region, 
the first region (111) having a first light transmittance greater than a second light transmittance of the second region (114) (Figures 1 and 3; [0022], [0024]).  

    PNG
    media_image1.png
    549
    545
    media_image1.png
    Greyscale

the display device (100; display screen) comprises a driving layer (layers of thin film transistors 112 and 115, i.e. 1122, 1124, 1121 and 1123; Fig. 2; [0022]) comprising first driving units (112; transparent thin film transistor; Fig. 2; [0024]) and second driving units (115; non-transparent thin film transistor; Fig. 2; [0024]), and 

    PNG
    media_image2.png
    253
    531
    media_image2.png
    Greyscale

the light transmittance of the first driving unit (112) is greater than the light transmittance of the second driving unit (115) (Fig. 3; [0024]; since thin film transistors 112 are transparent, it is obvious that the light transmittance of the first driving unit 112 is greater than the light transmittance of the second driving unit 115), and 
the first region (111) comprises the first driving units (112), and the second region (114) only comprises the second driving units (115) (Fig. 3; [0024] – [0025]).  

    PNG
    media_image3.png
    298
    640
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2004/0263072 A1 to Park teaches, each of the pixels of the active matrix organic electroluminescent display includes a selective driving circuit having two TFTs (i.e., the switching TFT 30 and the driving TFT 40), a capacitor 50, and an organic electroluminescent element 60. Since there is no limitation on the number of TFTs and capacitors of the selective driving circuit, more TFTs and capacitors according to a desired design of the organic electroluminescent element can be used (Fig. 3; [0031]). While Park does not explicitly disclose that the number of transistors constituting the first driving unit is less than the number of transistors constituting the second driving unit, the teachings in para. [0031] would have led one of ordinary skill in the art before the effective filing date of the claimed invention to discover the specific number of thin film transistors for a certain design during routine experimentation and optimization. Thus, it has been held in MPEP 2144.05 (II) (A) that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation", In re Aller, 220 F.2d 454, 456, 105 USPQ 223, 225 (CCPA 1955), it would have been obvious to add “the number of thin film transistors and capacitors constituting each first driving unit is less than the number of thin film transistors and capacitors constituting each second driving unit” to the rest of the claimed invention.
However, neither Jin nor any cited prior art, appear to explicitly disclose, in context, the first region comprises both the first driving units and the second driving units, and the second region only comprises the second driving units, wherein, in the first region, the first driving units and the second driving units are alternately arranged in a left-and-right direction and in an up-and-down direction. 
Specifically, the aforementioned ‘the first region comprises both the first driving units and the second driving units, and the second region only comprises the second driving units, wherein, in the first region, the first driving units and the second driving units are alternately arranged in a left-and-right direction and in an up-and-down direction,’ is material to the inventive concept of the application at hand to achieve increased light transmittance in the fingerprint recognition region, thereby improving the sensitivity of the fingerprint recognition module group.
Dependent claims 4-5 depend, directly or indirectly, on allowable independent claim 1. Therefore, claims 4-5 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


06/25/2022